Citation Nr: 1736527	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depression, generalized anxiety disorder, and alcohol abuse in sustained remission.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 25, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, M.B., and J.H.


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 30 percent rating for PTSD with major depression, generalized anxiety disorder, and alcohol abuse in sustained remission.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the claims file.

The matters were remanded in April 2015 for further development. 

A June 2016 Decision Review Officer Decision increased the rating for the Veteran's service-connected psychiatric disability to 70 percent, effective November 28, 2008 and awarded entitlement to TDIU, effective May 25, 2009.  As the award of TDIU is part and parcel of the underlying increased rating claim, the claim remains on appeal as to entitlement prior to May 25, 2009.  The issue has been characterized accordingly.

In a July 2017 letter, the Veteran and his representative were informed that the Veterans Law Judge who presided over his July 2014 hearing is no longer with the Board, and were presented with the opportunity to request an optional Board hearing.  The Veteran did not respond to the letter and the case has been reassigned to the undersigned.



FINDING OF FACT

In a February 2017 statement in support of claim, the Veteran withdrew his appeal seeking entitlement to an evaluation in excess of 70 percent for PTSD with major depression, generalized anxiety disorder, and alcohol abuse in sustained remission and entitlement to TDIU prior to May 25, 2009.


CONCLUSION OF LAW

The issues of entitlement to an evaluation in excess of 70 percent for PTSD with major depression, generalized anxiety disorder, and alcohol abuse in sustained remission and entitlement to TDIU prior to May 25, 2009 have been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2017 statement in support of claim, the Veteran expressly withdrew his appeal seeking an evaluation in excess of 70 percent for PTSD with major depression, generalized anxiety disorder, and alcohol abuse in sustained remission and entitlement to TDIU prior to May 25, 2009.

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran has effectively withdrawn his appeal.  Therefore, the Board concludes that no allegation of fact or law remains.  Therefore, the Veteran's appeal must be dismissed.  38 U.S.C.A. § 7105.




ORDER

The appeal is dismissed.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


